DETAILED ACTION
Elections/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an electrified air filter for use in vehicles, classified in F02M 35-16.
II. Claim 18, drawn to a method of manufacturing an electrified air filter, classified in B01D 2275/206.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
Invention I includes the limitations of “A vehicle (1) provided with an engine (2), at least one air intake (4) through which the engine (2) takes in the external air needed to operate, and an air filter (9), which is arranged downstream of the air intake (4); the air filter (9) comprises: at least one wave-shaped filtering material panel (11); an outer reinforcement mesh (12), which is pleated, is made up of a plurality of weft wires (15) and a plurality of warp wires (14) interlaced with one another, and rests against an outer surface of the filtering material panel (11), through which the air taken in enters so as to flow through said filtering material panel (11); an inner reinforcement mesh (13), which is pleated, is made up of a plurality of weft wires (15) and a plurality of warp wires (14) interlaced with one another, and rests against an inner surface of the filtering material 
Invention II includes the limitations of “A method for manufacturing an electrified air filter (9) for an intake system (8) of an engine (2) of a vehicle (1); the manufacturing method comprises the steps of: manufacturing an outer reinforcement mesh (12), which is made up of a plurality of weft wires (15) and a plurality of warp wires (14) interlaced with one another; manufacturing an inner reinforcement mesh (13), which is made up of a plurality of weft wires (15) and a plurality of warp wires (14) interlaced with one another; manufacturing a filtering material panel (11); placing the reinforcement meshes (12, 13) on opposite surfaces of the filtering material panel (11), so as to form a unit; bending in a wave shape the unit made up of the filtering material panel (11) enclosed between the reinforcement meshes (12, 13); coupling a peripheral frame (10) to the wave-shaped unit made up of the filtering material panel (11) enclosed between the reinforcement meshes (12, 13); before manufacturing the outer reinforcement mesh (12), externally coating the warp wires (14) or the weft wires (15) of said outer reinforcement mesh (12) with an outer insulation (18) made of an electrically insulating material; placing two successions of collectors (19) electrically insulated from one 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification; 
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
A telephone call was made to attempt to contact Edward J. Ellis (Registration No. 40,389) of Leason Ellis LLP on Sunday, January 10th, at 1:00 pm EST to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURT PHILIP LIETHEN/Examiner, Art Unit 3747